As filed with the Securities and Exchange Commission on October 28, 2010 File Nos. 33-97598 and 811-09102 [Missing Graphic Reference] SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 118 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.120 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. ANDREW JOSEF, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. 1, N.W. NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) xNovember 26, 2010 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment [Missing Graphic Reference] This Post-Effective Amendment No. 118 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until November 26, 2010, the effectiveness of the registration statement for the iShares MSCI Emerging Markets Small Cap Index Fund (the “Fund”), filed in Post-Effective Amendment No. 112 on April 26, 2010, in Post-Effective Amendment No. 114 on July 9, 2010, in Post-Effective Amendment No. 115 on August 6, 2010, in Post-Effective Amendment No. 116 on September 2, 2010 and in Post-Effective Amendment No. 117 on September 30, 2010, each pursuant to paragraph (a) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 118 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 112. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 118 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 28th day of October 2010. By: Michael Latham* President and Trustee Date: October 28, 2010 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 118 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated: By: Michael Latham* President and Trustee Date: October 28, 2010 John E. Martinez** Trustee Date: October 28, 2010 George G. C. Parker** Trustee Date: October 28, 2010 Cecilia H. Herbert** Trustee Date: October 28, 2010 Charles A. Hurty** Trustee Date: October 28, 2010 John E. Kerrigan** Trustee Date: October 28, 2010 Robert H. Silver** Trustee Date: October 28, 2010 Darrell Duffie** Trustee Date: October 28, 2010 Robert S. Kapito*** Trustee Date: October 28, 2010 /s/ Jack Gee Jack Gee Treasurer Date: October 28, 2010 *,**,***By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: October 28, 2010 * Power of Attorney, dated May 1, 2010, for Michael A. Latham is incorporated by reference to Post-Effective Amendment No. 113, filed April 30, 2010. ** Powers of Attorney, each dated February 23, 2009, for John E. Martinez, George G.C. Parker, Cecilia H. Herbert, Charles A. Hurty, John E. Kerrigan, Robert H. Silver and J. Darrell Duffie are incorporated by reference to Post-Effective Amendment No. 100, filed September 28, 2009. *** Power of Attorney, dated December 8, 2009, for Robert S. Kapito is incorporated by reference to Post-Effective Amendment No. 105, filed December 23, 2009.
